Exhibit 99.01 414 Nicollet Mall Minneapolis, MN 55401 Aug. 2, 2012 XCEL ENERGY SECOND QUARTER 2 · 2012 second quarter earnings per share were $0.38 compared with $0.33 per share in 2011. · Xcel Energy expects 2012 earnings will be in the lower half of the guidance range of $1.75 to $1.85 per share. MINNEAPOLIS — Xcel Energy Inc. (NYSE: XEL) today reported 2012 second quarter earnings of $183 million, or $0.38 per share compared with 2011 earnings of $159 million, or $0.33 per share. Second quarter 2012 earnings increased largely due to higher electric margin, resulting from various rate increases and warmer than normal weather across all of Xcel Energy’s service territories.Higher property taxes and interest expense partially offset the strong electric margins. “I am pleased to report strong second quarter earnings,” said Ben Fowke, Chairman, President and Chief Executive Officer.“Warmer weather combined with operating and maintenance cost management initiatives allowed us to mitigate the negative impact of regulatory decisions, including the Minnesota Commission’s denial of our request to defer incremental property taxes in 2012.” “As a result, we continue to expect 2012 earnings per share to be in the lower half of our $1.75 to $1.85 guidance range.” At 9:00 a.m. CDT today, Xcel Energy will host a conference call to review financial results.To participate in the call, please dial in 5 to 10 minutes prior to the start and follow the operator’s instructions. US Dial-In: (800) 762-8779 International Dial-In: (480) 629-9645 Conference ID: The conference call also will be simultaneously broadcast and archived on Xcel Energy’s website at www.xcelenergy.com.To access the presentation, click on Investor Relations.If you are unable to participate in the live event, the call will be available for replay from 2:00p.m. CDT on Aug. 2 through 11:59p.m. CDT on Aug. 3. Replay Numbers US Dial-In: (800) 406-7325 International Dial-In: (303) 590-3030 Access Code: 4548947# 1 Except for the historical statements contained in this release, the matters discussed herein, including our 2012 full year earnings per share guidance and assumptions, are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) to obtain financing on favorable terms; business conditions in the energy industry, including the risk of a slow down in the U.S. economy or delay in growth recovery; trade, fiscal, taxation and environmental policies in areas where Xcel Energy has a financial interest; customer business conditions; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy Inc. and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions by regulatory bodies impacting our nuclear operations, including those affecting costs, operations or the approval of requests pending before the Nuclear Regulatory Commission; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee work force factors; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit99.01 of Xcel Energy Inc.’s Annual Report on Form10-K for the year ended Dec.31, 2011 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2012. For more information, contact: Paul Johnson, Vice President, Investor Relations and Financial Management (612) 215-4535 Jack Nielsen, Director, Investor Relations (612) 215-4559 Cindy Hoffman, Senior Investor Relations Analyst (612) 215-4536 For news media inquiries only, please call Xcel Energy Media Relations (612) 215-5300 Xcel Energy internet address: www.xcelenergy.com This information is not given in connection with any sale, offer for sale or offer to buy any security. 2 XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share data) Three Months Ended June 30 Six Months Ended June 30 Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $6,036, $6,185, $12,116 and $11,445, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations (Loss) income from discontinued operations, net of tax ) 91 Net income Dividend requirements on preferred stock - - Earnings available to common shareholders $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share: Basic $ Diluted Cash dividends declared per common share $ 3 XCEL ENERGY INC. AND SUBSIDIARIES Notes to Investor Relations Earnings Release (Unaudited) Due to the seasonality of Xcel Energy’s operating results, quarterly financial results are not an appropriate base from which to project annual results. The only common equity securities that are publicly traded are common shares of Xcel Energy Inc.The earnings and earnings per share (EPS) of each subsidiary discussed below do not represent a direct legal interest in the assets and liabilities allocated to such subsidiary but rather represent a direct interest in our assets and liabilities as a whole.EPS by subsidiary is a financial measure not recognized under GAAP that is calculated by dividing the net income or loss attributable to the controlling interest of each subsidiary by the weighted average fully diluted Xcel Energy Inc. common shares outstanding for the period.We use this non-GAAP financial measure to evaluate and provide details of earnings results.We believe that this measurement is useful to investors to evaluate the actual and projected financial performance and contribution of our subsidiaries.This non-GAAP financial measure should not be considered as an alternative to our consolidated fully diluted EPS determined in accordance with GAAP as an indicator of operating performance. Note 1.Earnings Per Share Summary The following table summarizes the diluted earnings per share for Xcel Energy: Three Months Ended June 30 Six Months Ended June 30 Diluted Earnings (Loss) Per Share Public Service Company of Colorado (PSCo) $ NSP-Minnesota Southwestern Public Service Company (SPS) NSP-Wisconsin Equity earnings of unconsolidated subsidiaries Regulated utility — continuing operations (a) Xcel Energy Inc. and other costs ) GAAP diluted earnings per share $ (a) See Note 2. PSCo — PSCo earnings increased $0.05 per share during the second quarter of 2012 and $0.04 per share for the six months ended June 30, 2012.The increases are primarily due to an electric rate increase effective in May 2012, lower operating and maintenance (O&M) expenses and the impact of warmer summer weather.The increases were partially offset by decreased wholesale revenue due to the expiration of a long-term wholesale power agreement with Black Hills Corp. NSP-Minnesota — NSP-Minnesota earnings were flat for the second quarter of 2012 and decreased $0.03 per share for the six months ended June 30, 2012.The year-to-date decrease is primarily due to the unfavorable impact of warmer than normal winter weather, higher property taxes, higher O&M expenses and sluggish electric sales, which were partially offset by the positive impact of summer weather and a lower effective tax rate. SPS — SPS earnings increased $0.01 per share in both the second quarter of 2012 and the six months ended June 30, 2012.The increases are the result of rate increases in New Mexico and Texas, effective January 2012, partially offset by higher depreciation expense due to Jones Unit 3 going into service in June 2011 and higher property taxes. NSP-Wisconsin — NSP-Wisconsin earnings decreased $0.01 per share in both the second quarter of 2012 and the six months ended June 30, 2012.The decreases are primarily attributable to the impact of warmer winter weather and higher O&M expenses, partially offset by rate increases effective in January 2012 and the impact of warmer summer weather. 4 The following table summarizes significant components contributing to the changes in the 2012 EPS compared with the same periods in 2011, which are discussed in more detail later in the release. Three Months Six Months Diluted Earnings (Loss) Per Share Ended June 30 Ended June 30 2011 GAAP diluted earnings per share $ $ Components of change — 2012 vs. 2011 Higher electric margins Lower conservation and DSM expenses (generally offset in revenues) Higher interest charges ) ) Higher taxes (other than income taxes) ) ) Lower effective tax rate - Lower natural gas margins - ) Other, net - 2012 GAAP diluted earnings per share $ $ Note 2.Regulated Utility Results — Continuing Operations Estimated Impact of Temperature Changes on Regulated Earnings — Unusually hot summers or cold winters increase electric and natural gas sales while, conversely, mild weather reduces electric and natural gas sales.The estimated impact of weather on earnings is based on the number of customers, temperature variances and the amount of natural gas or electricity the average customer historically uses per degree of temperature.Accordingly, deviations in weather from normal levels can affect Xcel Energy’s financial performance. Degree-day or Temperature-Humidity Index (THI) data is used to estimate amounts of energy required to maintain comfortable indoor temperature levels based on each day’s average temperature and humidity.Heating degree-days (HDD) is the measure of the variation in the weather based on the extent to which the average daily temperature falls below 65° Fahrenheit, and cooling degree-days (CDD) is the measure of the variation in the weather based on the extent to which the average daily temperature rises above 65° Fahrenheit.Each degree of temperature above 65° Fahrenheit is counted as one cooling degree-day, and each degree of temperature below 65° Fahrenheit is counted as one heating degree-day.In Xcel Energy’s more humid service territories, a THI is used in place of CDD, which adds a humidity factor to CDD.HDD, CDD and THI are most likely to impact the usage of Xcel Energy’s residential and commercial customers.Industrial customers are less weather sensitive. Normal weather conditions are defined as either the 20-year or 30-year average of actual historical weather conditions.The historical period of time used in the calculation of normal weather differs by jurisdiction based on the time period used by the regulator in establishing estimated volumes in the rate setting process. The percentage increase (decrease) in normal and actual HDD, CDD and THI are provided in the following table: Three Months Ended June 30 Six Months Ended June 30 2012 vs. Normal 2011 vs. Normal 2012 vs. 2012 vs. Normal 2011 vs. Normal 2012 vs. HDD ) % 0.9 % ) % ) % 4.4 % ) % CDD THI ) ) 5 Weather — The following table summarizes the estimated impact of temperature variations on EPS compared with sales under normal weather conditions: Three Months Ended June 30 Six Months Ended June 30 2012 vs. Normal 2011 vs. Normal 2012 vs. 2012 vs. Normal 2011 vs. Normal 2012 vs. Retail electric $ ) Firm natural gas ) Total $ ) $ $ ) Sales Growth (Decline)— The following table summarizes Xcel Energy’s sales growth (decline) for actual and weather-normalized sales in 2012: Three Months Ended June 30 Actual Weather Normalized Electric residential 2.5 % ) % Electric commercial and industrial Total retail electric sales Firm natural gas sales ) ) Six Months Ended June 30 Six Months Ended June 30 (Without Leap Day) Actual Weather Normalized Actual Weather Normalized Electric residential ) % ) % ) % ) % Electric commercial and industrial Total retail electric sales ) ) Firm natural gas sales ) Electric— Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas, coal and uranium used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following table details the electric revenues and margin: Three Months Ended June 30 Six Months Ended June 30 (Millions of Dollars) Electric revenues $ Electric fuel and purchased power ) Electric margin $ 6 The following table summarizes the components of the changes in electric margin: (Millions of Dollars) Three Months Ended June 30 2012 vs. 2011 Six Months Ended June 30 2012 vs. 2011 Retail rate increases (Colorado, Texas, New Mexico, Wisconsin, South Dakota, Michigan, North Dakota and Minnesota) (a) $
